Citation Nr: 0703133	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  96-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for an anxiety disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  There is also indication that the veteran had 
subsequent active duty for training in the reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 1995, the RO granted service connection for 
recurrent anxiety attacks, rated as 10 percent disabling, 
from November 17, 1993.  Also effective that date was service 
connection for residuals of frostbite of the feet, rated at 
10 percent, and residuals of an injury to the left testicle, 
rated as noncompensable.  Service connection for lung 
fibrosis and restrictive lung disease was denied.  

In June 1996, a RO hearing officer increased the rating for 
the anxiety attacks to 30 percent, effective the date of 
claim, November 17, 1993.  The appeal continues because a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The RO denied the TDIU rating in July 1996.  

The case was previously before the Board in November 2003, 
when it was remanded for further development.  The RO was to 
ask the veteran to identify health care providers who treated 
him since 1998.  The Appeals Management Center (AMC) 
requested this information in May 2004, but the veteran 
responded with lay statements and reported that he did not 
have any further evidence to send.  The Board remand also 
requested that the veteran be given pulmonary and psychiatric 
examinations.  This was done and the results are discussed 
below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  While the veteran has been treated for acute respiratory 
infections and lung disease has been suspected post-service, 
extensive evaluations in recent years consisting of medical, 
radiographic and laboratory evidence rules out a current 
diagnosis of a pulmonary disease; there is no competent 
evidence that suggests a link between the veteran's claimed 
lung disorder and any incident of active service.

3.  Prior to May 20, 1998, the service-connected anxiety 
disorder did not produce more than definite or moderately 
large social and industrial impairment.  

4.  As of May 20, 1998, the veteran's service-connected 
psychiatric disorder has been manifested by considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.

5.  Since May 20, 1998, the veteran's service-connected 
psychiatric disorder has not been productive of 
symptomatology that more nearly approximates severe social 
and industrial impairment or occupational and social 
impairment, with deficiencies in most areas.  

6.  The veteran has a high school education and last worked 
for the postal service from 1986 to 1995.  Service connection 
is currently in effect for an anxiety disorder, rated 30 
percent prior to May 20, 1998 and (as the result of this 
Board decision) 50 percent thereafter; residuals of frostbite 
of the feet, rated as 10 percent disabling, and residuals of 
an injury to the left testicle, rated as non-compensable, for 
a combined rating of 40 percent prior to May 20, 1998 and 60 
percent since that date.  

7.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  A claimed lung disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

2.  The criteria for a disability rating in excess of 30 
percent for an anxiety disorder have not been met prior to 
May 20, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.159 and Part 4, including § 4.7 and 
Diagnostic Code 9400 (1996, 2006).  

3.  The criteria for a 50 percent rating for an anxiety 
disorder from May 20, 1998, but no more than 50 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.159 and Part 4, including § 4.7 and 
Diagnostic Code 9400 (1996, 2006).

4.  The criteria for the assignment of a TDIU rating have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Review of the VCAA notice letters of May 2004 and October 
2005 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
May 2004 VCAA notice adequately informed the claimant about 
the information and evidence not of record that is necessary 
to substantiate his claims, the information and evidence that 
VA will seek to provide and the information and evidence the 
claimant is expected to provide.  He was also informed that 
he should provide any evidence in his possession pertaining 
to the claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim but did 
not provide notice of the type of evidence necessary to 
establish an effective date for an increased rating.  He was 
also not provided notice of the type of evidence necessary to 
establish a rating and effective date for his claimed lung 
disease or an effective date for a TDIU.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, as the 
preponderance of the evidence is against the claims (other 
than the partial grant of an increased rating for the anxiety 
disorder), it renders moot any question as to ratings or 
effective dates.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decisions that are the subject of this appeal.  However, the 
RO decisions that are the subject of this appeal were issued 
in September 1995, June 1996, and July 1996, years before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the May 2004 and 
October 2005 VCAA letters and over the course of the appeal 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The May 2004 and October 2005 VCAA letters that were issued 
to the veteran were complete prior to the VA Appeals Resource 
Center May 2006 readjudication of the claims on the merits as 
announced in the May 2006 Supplemental Statement of the Case 
(SSOC).  The Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Here, the May 2006 SSOC notified the veteran of 
the decision denying his claims and was followed by an 
explanation of the bases for the decisions, and in the 
forwarding letter, the veteran was notified of his 
opportunity to respond.  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

Turning next to the duty to assist, VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims for benefits.  This includes 
private and government records which the veteran adequately 
identified and authorized VA to obtain.  Specifically, all 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder, VA records have 
been obtained, and Social Security Administration records 
were secured.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In January 2005, the veteran 
wrote that he had no further evidence to submit.  

As to the duty to provide an examination or medical opinion, 
the veteran has been examined by VA and medical opinions 
rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
These evaluations included a respiratory examination in 
October 2005, multiple psychiatric examinations from 1995 to 
2005, a psychological examination in January 2006, and 
another assessment during a psychiatric hospitalization in 
January 2006.  These examination reports and out-patient 
clinic records provide adequate findings upon which to 
resolve this appeal.  As discussed in more detail below, 
clinical and radiographic examinations have ruled out a 
current diagnosis of a pulmonary disease.  The multiple 
psychiatric and psychological evaluations provide adequate 
findings for rating purposes during the entire period of time 
in question.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  




Service Connection for a Lung Disorder

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Background and Analysis

The service medical records show that, in October 1975, there 
was a complaint of substernal chest pain.  The assessment was 
shortness of breath secondary to anxiety.  The veteran was 
seen in consultation and reported awakening 3 to 4 nights a 
week with "smothering spells", which were worse on nights 
when he had been exercising.  He dealt with them by sitting 
up, taking a deep breath and going back to sleep.  He 
reported that he had similar episodes at age 16 and that he 
was a nervous person.  Physical examination showed the lungs 
to be clear.  The chest X-ray study was within normal limits.  
The impression was chest wall pain.  It was commented that 
there was no clear reason for the veteran's nocturnal 
dyspnea.  The examiner added that the veteran was anxious and 
that might be causing his hyperventilation.  

In December 1975, the veteran complained of substernal chest 
pain.  Examination led to the impression that he had atypical 
chest pain, probably in the chest wall.  Several days later, 
in December 1975, his lungs had rhonchi and an occasional 
basilar wheeze but the chest X-ray showed no infiltrate.  The 
impression was acute bronchitis and chest wall pain 
exacerbated by hyperventilation.  Medication was recommended.  

In January 1976, the veteran complained of tightness in his 
chest.  In February 1976, he again complained of chest pain.  
He was found to have mild congestion.  Tests confirmed a beta 
strep infection and treatment was provided.  

In July 1976, the veteran complained of chest pain with deep 
breathing.  He said it usually went away with rest.  It 
occurred with exercise and when sleeping at night.  His chest 
was observed to be clear.  A possible ejection murmur was 
considered.  

In December 1976, the veteran complained of a cough and runny 
nose.  His chest was within normal limits.  

On an April 1978 separation examination, the veteran's lungs 
and chest were normal and a chest X-ray was within normal 
limits.  In May 1978, the veteran had chest congestion 
diagnosed as an upper respiratory infection, which was 
treated with medication.  

On examination for National Guard service, in December 1978, 
the veteran's lungs and chest were normal.  A chest X-ray was 
normal.  

The reserve service medical records included the reports of 
physical examinations, in March 1986 and July 1988, which 
show the veteran's lungs and chest, and chest X-ray were 
normal.  

A private physician's notes of August 1990 show the veteran 
complained of chest pain on a recent trip to a funeral.  
Physical examination showed the lungs to be clear with normal 
air movement.  X-rays appeared to be normal.  Pulmonary 
function tests revealed findings well with the normal range.  
The clinician indicated that the veteran's chest pains and 
shortness of breath were primarily anxiety related.  The 
doctor was unable to identify any abnormality on the chest 
X-ray.  A radiologist reviewed the X-rays and found 
prominence of pulmonary vasculature, particularly centrally 
and in the lung bases.  There was no active infiltrate.  
There were some minimal atelectatic changes at the right 
costophrenic angle.  Pleural spaces appeared clear.  The 
conclusions were cardiomegaly with mild vascular congestion 
but no evidence of failure, active pulmonary process not 
identified, and linear atelectatic changes in the right 
costophrenic angle.  

The reserve service medical records included the report of a 
quadrennial physical examination, in May 1991, which shows 
the veteran's lungs and chest were normal.  

The medical records show that the veteran originally sought 
help for chest pain at a private hospital in May 1994.  It 
was originally thought to be cardiac in nature but tests 
determined that it was not cardiac.  

Service medical records show that the veteran was a reservist 
on active duty, in May 1994, when he complained of chest pain 
with dizziness.  He again complained of chest pain in June 
1994.  Examination did not disclose any abnormalities.  The 
assessment was chest pain of unknown etiology.  Records of 
the veteran's previous cardiovascular work-up were obtained.  
The assessment was noncardiac chest pain.  The veteran was 
put on light duty.  

In September 1994, the veteran and his wife testified before 
a hearing officer at the RO.  In addition to other 
information provided, he told of recently being hospitalized 
for chest pains that were similar to those he experienced 
while on active service.  Similar testimony was provided at 
the May 1996 and July 1998 RO hearings.  

In October 1994, the veteran went to a private hospital 
complaining of tightness in his chest.  He said that mid-
sternal tightness rushed to his head.  The sensation was 
described as a tightness associated with occipital headaches 
and shortness of breath.  His chest was clear, without 
wheezes, rales, or rhonchi.  A chest X-ray showed "perhaps 
borderline" cardiomegaly, but was otherwise normal.  The 
diagnosis was chest pain of unknown etiology.  

On the VA general examination of October 1994, the veteran 
told of being hospitalized for chest pain the previous May.  
At that time, he was told that his heart was normal.  Three 
days before the October 1994 VA examination, he had a 
recurrence of chest pain with associated headache and almost 
passed out.  His chest was clear to auscultation.  The 
diagnosis was atypical chest pain.  The chest X-ray was read 
as normal.  

In October 1994, J. F. B., M.D, wrote to L. W. B., M.D. 
(initials used to protect the veteran's privacy) and 
suggested that the veteran's predominant problem was 
pulmonary in nature, possibly related to sarcoidosis or 
another form of pulmonary interstitial fibrosis.  

The veteran's family practice physician, L. W. B., M.D., 
reported in October 1994 shows that the veteran complained of 
episodes of shortness of breath.  Objectively, the veteran's 
lungs were clear.  Chest X-rays were clear.  The assessment 
was patient with episodes of acute shortness of breath.  The 
physician added that the most likely etiology would be panic 
attacks.  Later that month, the veteran was seen by a 
cardiologist who felt that the shortness of breath was not 
due to a cardiac problem, but felt that it might be pulmonary 
in origin.  

In November 1994, the veteran returned to the emergency room 
of a private hospital, where he complained of chest pain and 
coughing up blood.  Lung sounds were clear and the X-ray was 
unremarkable, other than mild cardiomegaly.  Other tests were 
also unremarkable.  He was asymptomatic and discharged with 
diagnoses of chest pain of non-cardiac origin, hematemesis 
also of uncertain etiology, and cardiomegaly.  

The veteran was referred to a pulmonary specialist, J. V., 
M.D.  Dr. L.W.B.'s notes of December 1994 indicate that the 
veteran was seen by Dr. J.V. and at that time was thought to 
have fibrosis.  A biopsy was recommended.  Objectively, his 
lungs were clear.  The assessment was patient with pulmonary 
fibrosis causing shortness of breath, patient then 
hyperventilates.  In January 1995, the doctor wrote that the 
veteran was suspected of having pulmonary fibrosis and was 
following up with the pulmonary doctor later in the week.  
Objectively, his lungs were clear.  The assessment was 
pulmonary fibrosis, awaiting pulmonary definitive evaluation.  
In February 1995, Dr. L. W. B. did not report the findings of 
the pulmonary specialist, but wrote that the veteran had a 
known history of pulmonary fibrosis.  His lungs were clear.  
The assessment was patient with pulmonary fibrosis with 
atypical chest pain.  In July 1995, Dr. L. W. B. wrote that 
he had known the veteran for a short time and found he had 
two illnesses which would render him unable to hold a job.  
The first was idiopathic pulmonary fibrosis, which rendered 
him completely short of breath if he exerted himself at all. 
The veteran had been seen by specialists in the filed of lung 
disease, including Dr. J. V.  

In November 1994, Dr. J. V. wrote that the veteran gave a 
history of being in good health until 3 to 4 months prior 
when he started developing atypical chest pain followed by 
dizziness and passing out spells.  He had a cardiac work-up 
and was told he needed to see a pulmonologist.  Examination 
showed his chest to be normal to auscultation and percussion.  
The chest X-ray revealed decreased lung volumes and an 
enlarged cardiac silhouette because he did not take a deep 
breath or because he had decreased lung volumes due to 
interstitial lung disease.  Hilar markings were increased and 
there might be hilar adenopathy as well.  The assessment was 
a hyperventilation syndrome and probably restrictive 
pulmonary disease.  The possibility of sarcoidosis should 
also be considered.  Further testing was recommended.  A 
subsequent, November 1994 computerized tomography (CT) scan 
of the chest demonstrated no evidence of infiltrate or 
effusion.  No pulmonary parenchymal nodular densities were 
identified.  No significant interstitial infiltrates were 
seen.  There were calcifications in the left hilum.  There 
was no definite pathologic hilar or mediastinal adenopathy.  
A few days later, the veteran had four additional CT scan 
images of his chest.  There was no evidence of significant 
interstitial infiltrate or thickening.  No reticulonodular 
interstitial infiltrate was identified.  In December 1994, a 
gallium scan of the lungs was normal.  In December 1994, Dr. 
J. V. wrote to Dr. L. W. B., noting that the first CT scans 
showed no significant adenopathy or interstitial lung 
disease, and the second set of CT scans was not yet available 
to him.  Later in December 1994, Dr. J. V. wrote to 
Dr. L. W. B., that test results were negative and they could 
not find any disease process to explain the veteran's mild 
restriction.  A cardiopulmonary stress test was recommended.  

In a test by Dr. J. V., in February 1995, the veteran did not 
exercise enough to be evaluated.  There was no reason for him 
to stop.  The study was nondiagnostic.  

In April 1995, a private neurologist, N. B. M., M.D., did an 
electroencephalogram to rule out seizures.  The study was 
normal and the doctor expressed the opinion that the 
veteran's spells might well have a nonorganic basis.  

The July 1995 VA respiratory examination discussed the review 
of the veteran's extensive medical records, including his 
service medical records.  It was noted he was experiencing 
intermittent pain in the substernal region, which he 
described as tightness in the chest associated with shortness 
of breath.  He said that if he took a deep breath, he might 
get very dizzy and even pass out.  His lungs were clear to 
auscultation and no rales were heard.  It was commented that 
pulmonary fibrosis had been diagnosed by a pulmonologist at a 
private hospital but no information was available as to how 
the diagnosis was established.  The examiner requested that 
further information be obtained from the private 
pulmonologist as to the bases of the diagnosis of restrictive 
lung disease.  It was noted that the veteran had numerous 
previous X-rays, which never showed any abnormality.  

The July 1995 VA pulmonary function test was interpreted as 
showing poor effort and probably being normal.  

The private medical records were obtained and reviewed by the 
VA physician, who examined the veteran in July 1995.  He 
concluded that the veteran never had pulmonary fibrosis and 
that such a diagnosis was completely ruled out by the CT scan 
of the chest.  It was noted upon review of the record that 
the neurologist, psychiatrist and pulmonologist had indicated 
a diagnosis of probable hyperventilation syndrome (anxiety 
attacks or panic attacks).  The physician expressed the 
opinion that it appeared to him that the symptoms the veteran 
suffered in service could very likely have been the result of 
anxiety or panic attacks and there was no objective or 
documentary evidence of the veteran's suffering significant 
pulmonary disease.  

In August 1996, Dr. J. V. wrote to Dr. L. W. B., after seeing 
the veteran again.  It was noted that pulmonary function 
studies in November 1994 showed a mild restrictive defect and 
repeat studies in 1995 were within normal limits.  The stress 
test was attempted but stopped after 6 minutes of exercise, 
so the test was inconclusive.  The veteran stopped because of 
dizziness, there was no evidence of cardiac or pulmonary 
disease.  The veteran had pulmonary function studies in March 
1996 and it was noted that his performance on the test was 
quite erratic.  There was no way for the doctor to tell if 
the results represented poor effort or true restriction.  It 
was noted that other test results had been normal.  Dr. J. V. 
concluded that it was difficult for him to ascertain the 
cause of the veteran's symptoms and mild restriction seen on 
the pulmonary studies.  He felt that the latest test was 
probably a "fluke", but if it was not, progression of a 
restrictive defect would merit a lung biopsy.  

Later in August 1996, Dr. J. V. wrote that they were "back 
to square one".  The veteran had a chest X-ray but 
apparently did not take a deep breath so it looked quite 
restricted.  Additional pulmonary studies were not done.  His 
symptoms were basically the same.  A September 1996 pulmonary 
function study was interpreted as showing a mild restriction 
with normal diffusion, unchanged from previous studies.  In 
September 1996, Dr. J. V. wrote to Dr. L. W. B., that they 
had done pulmonary function studies again and the veteran 
apparently did a little better.  The diffusion capacity was 
normal but lung volumes were still decreased at about 70 
percent of predicted.  The etiology was "not very clear to 
me."  It was recommended that the veteran's persistent 
symptoms warranted a bronchoscopy and lung biopsy.  That test 
was done in November 1996, with negative results.  

The veteran had another VA general medical examination in 
October 1997, by the doctor who examined him in July 1995.  
The examiner noted that extensive medical records, including 
the service medical records, were made available for review.  
The doctor summarized the veteran's service and recent 
history.  The veteran's chest was measured.  He did not 
appear to be taking a deep breath on expiration.  Diagnoses 
included: restrictive lung disease, etiology has not been 
established; hyperventilation syndrome confirmed by 
neurological evaluation in 1995 and also diagnosed by 
pulmonologist in 1996; and atypical chest pain with history 
of normal coronary arteries on cardiac catheterization and 
normal echocardiogram.  In discussing the veteran's 
condition, the doctor wrote that it appeared that the 
veteran's pulmonary condition had been diagnosed as 
restrictive lung disease of unknown etiology.  Pulmonary 
fibrosis, sarcoidosis or any other infiltrative disease had 
been ruled out by detailed CT scanning of the chest.  The 
examiner wrote that it would be impossible for him to state 
that the veteran's current pulmonary problem was the result 
of exposure to some type of chemical in service.  

Subsequently, examinations in the years following service 
failed to document any evidence of pulmonary disease and 
there was currently only evidence of restricted lung volume 
and no evidence of interstitial lung disease.  The October 
1997 VA X-ray of the chest revealed shallow inspiration.  The 
lungs and pleural spaces were clear.  Other findings were 
normal.  

A January 2004 VA clinical note shows the veteran had no 
chest pain, dyspnea on exertion, shortness of breath, or 
chronic cough.  His chest was clear to auscultation.  An 
August 2004 VA clinical note reflects a clear chest.  

Pursuant to the November 2003 remand of this Board, the 
veteran was given a VA examination for his respiratory 
complaints in October 2004.  Medical records were reviewed.  
When the veteran was questioned about his pulmonary 
complaints, he denied shortness of breath or chronic cough, 
chest pain or other pulmonary complaints.  Examination showed 
his lungs to be clear to auscultation.  The pertinent 
diagnosis was pulmonary disease examined for, no clinical 
evidence and previous chest X-ray has been normal; veteran 
has no significant pulmonary symptoms at the present time; no 
specific diagnosis of pulmonary disease can be established on 
the basis of present information.  Subsequent pulmonary 
function tests disclosed a restrictive pattern, moderate 
impairment, and no significant bronchodilator response.  The 
chest X-ray revealed the left lower lung field to have some 
horizontal lines of increased density probably interstitial 
infiltrates likely old and fibrotic.  The rest of the lungs 
were clear with no effusion seen.  

A June 2005 VA X-ray study of the chest showed the lung 
fields to be clear.  There was no fluid or congestion.  There 
was no infiltration.  The impression was that the chest was 
normal in appearance.  

The veteran was examined again in October 2005.  The claims 
folder was reviewed and the medical records discussed in 
detail.  When the veteran was questioned about any 
respiratory complaints, he denied any shortness of breath, 
chronic cough, chest pain, or any other pulmonary complaints.  
On examination, his lungs were clear with no rales heard.  
The chest X-ray reports were noted.  A chest X-ray had 
revealed some horizontal lines of increased density which the 
radiologist felt would probably represent some old fibrotic 
changes but no acute changes were noted.  The subsequent June 
2005 X-rays revealed the lungs to be clear.  There was no 
fluid or congestion.  There was no infiltration.  The 
impression was that the chest was normal in appearance.  The 
doctor concluded, after lengthy review of the file and 
numerous outpatient records, that there was no documentation 
that the veteran had been diagnosed in the past or present as 
having significant pulmonary disease.  The pulmonary function 
studies had only shown some restrictive changes of a 
nonspecific type.  CT scan and gallium scans in the past had 
ruled out significant pulmonary fibrosis.  The last chest 
X-ray was reported to be normal.  It was the examiner's 
opinion that the veteran had no organic lung condition to 
prevent employment.  

VA clinical notes of January 2006 document regular 
respirations in a clear chest with no sputum production or 
colored secretions.  A February 2006 note shows the veteran's 
chest was clear.   

Discussion

It appears that initial test results led the veteran's 
private physicians, led by a pulmonary specialist, to suspect 
interstitial fibrosis.  However, extensive work-ups, 
including numerous X-ray studies, CT scan and gallium scans 
repeatedly had normal results.  As early as 1995, the private 
pulmonologist, indicated that he could not make a diagnosis 
because there were no objective findings of disease.  
Subsequent medical evidence confirms this diagnostic 
impression.  

Service connection requires competent medical evidence of a 
current disability.  While there is medical evidence of post-
service respiratory infections and pulmonary fibrosis was 
diagnosed at one point, such was not linked to service and, 
in any event, subsequently dated pulmonary work-ups of a 
rather extensive nature, to include clinical, radiographic 
(X-ray and CT scan) and other laboratory evaluations (e.g., 
pulmonary functions tests) have ruled out a current diagnosis 
of a lung disease.  That is, while the veteran's doctors have 
repeatedly tested him, they have not found any competent 
medical evidence of a current disability.  See Gilpin, 
Brammer.  Because there is no competent medical evidence of 
either a current disability, or a connection to service, or a 
connection to a service-connected disability, the claim must 
be denied.  The extensive private and VA medical records 
provide a preponderance of evidence against the claim.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a lung disorder, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

A Disability Rating in Excess of 30 Percent for Anxiety 
Attacks

Rating Criteria

The criteria for rating mental disorders changed during the 
processing of this claim.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991), the Court held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The Federal Circuit 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with United States Supreme 
Court and Federal Circuit precedent "insofar as it requires 
VA to apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory change 
is silent as to application."  However, the General Counsel 
of VA has held that where a law or regulation changes during 
the pendency of a claim for a higher rating, the Board must 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board may apply the 
former version of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as follows:
*	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran 
demonstrably unable to obtain or retain 
employment................................................................100 percent.  
*	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
*	Where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment......................50 percent.  
*	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
*	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment......................................................10 percent.  
*	Where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did 
not cause impairment of working ability 
..............................................................0 percent.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including generalized anxiety 
disorder, panic disorder and/or agoraphobia, and anxiety 
disorder not otherwise specified, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent.   38 C.F.R. § 4.130, Codes 9400, 9412, 9413 
(1997-2005).  

Background and Analysis

In June 1996, a RO hearing officer rated the service-
connected anxiety attacks as 30 percent disabling, effective 
the date of claim, November 17, 1993.  Thus, the issue is 
whether the disability exceeds the 30 percent level.  Since 
this is an initial rating, the Board must consider whether 
the criteria for the 30 percent evaluation were exceeded at 
any time during the processing of the claim.  That is whether 
a higher rating is warranted at the beginning or at some 
later stage in the claim.  This process, known as "staged" 
ratings was discussed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  With this in mind, the Board has 
reviewed the file for evidence that the disability was more 
than 30 percent disabling.  

As noted above, the rating criteria changed November 7, 1996, 
and, while the Board may apply the former version of the 
regulation for the period prior and subsequent to the 
regulatory change, an effective date based on the revised 
criteria may be no earlier than the date of the change.  That 
is, the new rating criteria are not retroactive and can only 
be applied as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Prior to November 7, 
1996, a 30 percent rating was assigned for a "definite" 
degree of impairment.  In a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).  
With these considerations in mind, the Board will address the 
merits of the claim at issue.  

Private physician's notes, of August 1990, show the veteran 
complained of chest pain on a recent trip to a funeral.  
Physical findings were normal and the doctor concluded that 
the chest pains and shortness of breath were primarily 
anxiety related.  These limited symptoms are not more than 
moderate and would not exceed  the criteria for a 30 percent 
rating.  

The testimony during the September 1994 RO hearing did not 
address the extent of the psychiatric disability.  

In May 1994, October 1994, and November 1994, the veteran was 
seen at a private hospital for chest pain.  There was no 
indication of psychiatric symptoms.  In October 1994, it was 
noted that he was working as a postman.  

On the general VA examination, in October 1994, the veteran 
did not appear to be acutely or chronically ill.  Other than 
his atypical chest pain, there were no complaints, findings 
or diagnoses of psychiatric disability.  

Private notes and reports from 1994 and 1995 discussed the 
veteran's chest pain, without identifying any psychiatric 
disability.  

In April 1995, a private neurologist, N. B. M., M.D. 
(initials used to protect privacy), did an 
electroencephalogram to rule out seizures.  The study was 
normal and the doctor expressed the opinion that the 
veteran's spells might well have a nonorganic basis.  He did 
not offer an opinion as to the extent of the disability.  

The veteran was afforded a VA mental examination in July 
1995.  He reported depression and handling stress by 
"keeping it in".  He worked for the Post Office, but had 
blacked out and was taken to the emergency room a couple of 
times and this was beginning to interfere with his work.  On 
mental status examination, he was noted to be neatly and 
casually dressed.  He was cooperative, goal oriented, and 
oriented times three.  His affect was normal.  There was some 
tension at being at the examination, but otherwise he looked 
pretty much at ease.  His mood was normal.  There was no 
psychosis, delusions, hallucinations, or organicity.  
Intellect was average.  Memory and judgment were good.  There 
was no insight.  The impression was mild anxiety related to 
breathing problems.  His incapacity to work because of 
anxiety was considered to be mild.  His incapacity to 
socialize was mild.  It was noted that the veteran seemed 
almost indifferent to the problem.  This description of the 
veteran's disability repeatedly emphasizes its mild nature 
and clearly does not exceed the definite level of impairment 
needed for a rating in excess of 30 percent.    

In a letter dated in July 1995, Dr. L. W. B. wrote that the 
veteran had two illnesses which had rendered him unable to 
hold a productive job.  The first was idiopathic pulmonary 
fibrosis, which rendered him completely short of breath if he 
exerted himself at all.  On top of that, the veteran suffered 
from anxiety at times brought on from a combination of 
dizziness and shortness of breath.  As discussed in detail 
above, the veteran does not have a current chronic pulmonary 
disorder, so Dr. L. W. B.'s opinion is dubious at best.  More 
importantly, he just simply states a conclusion without 
providing a detailed explanation.  The VA psychiatric 
examination report of the same month is substantially more 
detailed and carries grater probative weight than 
Dr. L. W. B.'s assertions.  Thus, the Board finds that the 
veteran's anxiety in July 1995 was no more than mild and did 
not exceed the "definite" level.  

In August 1995, the VA physician who did the general VA 
examination in July 1995, reviewed the file and concluded 
that the veteran never had been diagnosed as having pulmonary 
fibrosis and that had been completely ruled out by CT scan of 
the chest.  Also, the neurologist, psychiatrist, and 
pulmonologist had indicated a probable hyperventilation 
syndrome (anxiety attacks or panic attacks).  It appeared to 
the examiner that the symptoms suffered in service could very 
likely have also been the result of anxiety or panic attacks.  
While this report addresses service connection, it does not 
identify manifestations which would support a rating in 
excess of 30 percent.  

In October and November 1995, the veteran had a five day 
vocational evaluation for the Social Security Administration 
(SSA).  A detailed report is in evidence.  In summary, it was 
reported that the veteran suffered from pulmonary fibrosis, 
Meniere's disease, anxiety, depression and residuals of 
frostbite.  The third and forth digits of the right hand were 
amputated at the first knuckle.  The evaluator expressed the 
opinion that the veteran would have difficulty finding and 
holding a job.  He was depressed and needed to be stabilized.  
His eyesight presented a problem.  He did not take his Zoloft 
regularly.  Eye, physical and psychological examinations were 
recommended.  It was noted that the veteran was suffering 
from depression, which might be blunting his motivation.  He 
believed he could not physically work at present and no one 
would hire him.  Further training and sedentary work were 
recommended.  Several job titles were specifically 
recommended.  This report shows that although the veteran 
expressed his belief that he could not work, the evaluation 
indicated that he could perform several types of work 
compatible with his physical handicaps.  The remainder of the 
report describes no more that definite impairment in 
functioning.  

Private medical records follow the veteran's respiratory 
complaints through a biopsy in November 1996, without mention 
of psychiatric manifestations.  

VA clinical notes follow the veteran's psychiatric complaints 
through 1996, without showing more than definite impairment.  
In February 1996, the veteran complained of increased 
anxiety, not being able to sleep well at night, irritability 
and decreased concentration.  He was alert and oriented.  His 
mood was good and he was joking some during the interview.  

In a March 1996 VA clinical note, the veteran complained of 
terrible sleep and a fair to poor appetite.  The diagnosis 
was panic disorder and major depression.  It was noted that 
the veteran was unemployed.  The global assessment of 
functioning (GAF) score was 50 to 60, which fits squarely 
with an assessment of moderate disability or no more than 
definite impairment, within the meaning of the applicable 
(former) rating criteria.  The GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  Most of the GAF score range in this 
note is in the range of "moderate" manifestations.  These 
would be more than mild (GAF 61-70) and most closely 
approximate the "definite" manifestations of the 30 percent 
rating.  These GAF scores would not approximate the 
"considerable" manifestations required for the next higher, 
50 percent rating.  

In May 1996, the veteran and his wife appeared for a hearing 
at the RO and gave sworn testimony.  The veteran told of 
being short tempered at work and having incidents with his 
supervisors.  He was currently going to a VA facility twice a 
month for treatment.  As far as social impact, he just stayed 
home because he and people did not get along.  He had mood 
swings and sometimes he would get angry for no apparent 
reason.  He had problems staying focused in his memory and 
completing projects.  He told of being startled by telephone 
ringing and tire squeals.  He said he got 3 to 4 hours sleep 
each night.   

A May 1996 VA clinical note recorded that the veteran was 
still having depression, occasional panic attacks (twice 
weekly) and intrusive memories of a deceased friend.  He was 
afraid to go to sleep due to nightmares.  He was withdrawn 
and avoided others.  He felt like dropping out of school.  
The impression was PTSD, major depression, and panic 
disorder.  No objective findings were reported and the 
examiner did not offer an opinion as to the extent of the 
disability.  

VA clinical notes dated from June 1996 to November 1996, show 
the veteran participated in a group therapy sessions and 
worked on his anxiety symptoms.  The notes do not identify 
symptoms which would warrant a higher rating.  

On November 7, 1996, the rating criteria changed.  The 30 
percent rating was assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher rating, 50 
percent, required occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The VA 
clinical notes of November 21 and 26, 1996, show complaints 
of anxiety, irritability and depressed mood, all of which are 
consistent with the 30 percent rating.  The notes do not 
reflect any of the manifestations required of a 50 percent 
rating under the former or amended criteria for rating mental 
disorders.  

In a decision dated in December 1996, a SSA administrative 
law judge found that the veteran's impairments which were 
"severe" under the Social Security Act were his anxiety 
disorder with evidence of paranoid thinking, generalized and 
persistent anxiety and hyperventilation syndrome.  His 
physical impairments included chest pain and lethargy 
evidenced by abnormal EKG, heart sized at upper limits of 
normal, with a very slow rate, breathing problems with 
reduced lung volumes, and vertigo due to labyrinthitis.  In 
the body of the decision it was explained that while the 
anxiety disorder did not satisfy the requirements, combined 
with the physical impairments, he would be considered 
disabled within the meaning of the Social Security Act and 
regulations.  This report essentially concedes that the 
veteran's psychiatric disability, by itself, would not 
disable him.  Further, the underlying reports do not describe 
psychiatric symptoms which would approximate the requirements 
for a 50 percent rating.  

A VA clinical note, dated on January 14, 1997 reported severe 
depression and psychomotor retardation.  The veteran 
displayed a dysphoric affect, low energy and anhedonia.  
There was no suicidal ideation, but he felt hopeless.  He had 
not been on medication for several weeks.  The impression was 
severe major depression.  Medication was recommended.  There 
was no reference to an anxiety disorder or a GAF scale score.    

Approximately 3 days later, in January 1997, the veteran was 
still severely depressed with melancholic features.  He had 
severe psychomotor retardation, depression, anhedonia, and 
lack of energy.  Thoughts were very slow and movements were 
slow.  His speech was slow and soft.  He was barely 
functioning at home with activities of daily living.  The 
impression was a severe recurrent melancholic type major 
depression.  

A week later, in January 1997, the veteran was showing some 
slight improvement in depression but was still severe and 
very disabling.  He had significant psychomotor retardation 
and slowed cognitive processes.  He was slightly more verbal.  
The impression was major depression, recurrent, melancholic 
type, panic disorder and PTSD.  

Subsequent notes reflect participation in group therapy.  In 
late January 1997, the veteran was described as having a 
severe melancholic type recurrent major depression.  Later 
notes from February to August 1997 indicate the veteran was 
having difficulty attending group sessions.  He did not 
attend in August 1997.  

On the VA mental examination in October 1997, the veteran 
reported his treatment at VA facilities.  He explained that 
his prescribed medicine did not work very well.  It made him 
too drowsy.  So, he only took it when he felt that he needed 
it.  He described he service experiences.  Currently, his 
wife worked and he stayed home with the kids.  Occasionally, 
he helped with the household chores and sometimes helped 
cook.  His appetite was not good and he slept 2 to 3 hours a 
night.  He handled stress by withdrawing to his room.  He 
used to get depressed but not now.  He used to have thoughts 
of suicide but never made any attempt.  On mental status 
examination, he was casual and neat in dress.  He was 
cooperative and goal oriented.  He was oriented as to time, 
place, and person.  He was able to organize his thoughts and 
express himself.  He was quite slow with responses.  His 
speech was soft and he sighed frequently.  His affect 
reflected mild tension.  As to his mood, the examiner did not 
see any depression.  There was no psychosis, delusions, 
hallucinations or organicity.  His intellect was average.  
His memory and judgment were fair.  He had little insight.  
There was chronic mild anxiety.  As to a diagnosis, the 
examiner reported that he had reviewed the veteran's chart 
and did not see a stressor for PTSD.  The only stressor he 
brought up was a friend who was killed in an accident and he 
did not know who it was until it was all over.  He did not 
help recover the body.  The examiner expressed an opinion 
that the GAF score was 70.  A GAF from 61 to 70 indicates 
some mild symptoms, (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Thus, while there is indication of increased psychiatric 
symptomatology beginning in January 1997, albeit attributed 
to psychiatric diagnoses other than an anxiety disorder, the 
most complete evaluation proximate to this time resulted in a 
GAF score of 70, which is reflective of mild symptoms and 
falls far short of the level of impairment required for a 
rating in excess of 30 percent.  

VA clinical notes show that the veteran did not attend in 
August 1997 and his next contact was in April 1998.  On 
mental health triage, he asked for a medication refill.  He 
said he had been without medication for a month and 
complained of anxiety attacks, being unable to breath, 
feeling of choking, sweating and passing out.  A note shows 
the veteran's last contact was in January 1997 and he did not 
keep a follow-up appointment in February 1997.  He said he 
had been getting medication from VA but review of his 
medication profile did not support that claim.  He was in a 
hurry and was given a return appointment.  He reported that 
he was doing "pretty good" and denied depression, but 
reported some panic symptoms periodically.  

In April 1998, the psychiatrist who performed the October 
1997 VA examination reviewed the record.  The clinician wrote 
that the veteran's attacks were not severe enough to cause 
him hospitalization.  They were not severe enough for him to 
have to be in to see the mental hygiene clinic any more 
frequently than described in the report.  He did not follow-
upon his medications, suggesting that it was not bothering 
him that much.  He said that the medication made him too 
drowsy, and if a person is having a great deal of anxiety 
they do not usually experience drowsiness.  It was noted that 
the veteran had an episode of hyperventilation and was 
checked out thoroughly for it.  He did not subsequently 
continue to have a great deal of difficulty, as some patients 
do, and this was a small part of the anxiety and it was not a 
major role in his life.  The doctor emphasized that when he 
put down a GAF of 70 he thought it said that the veteran was 
able to work.  The doctor did not think that the amount of 
anxiety the veteran had was keeping him from being employed.  
Here again, the psychiatric disability picture at this stage, 
as reflected in actual symptoms and the GAF scores, do not 
support a finding of more than moderate social and industrial 
impairment or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks up to this 
point.  

The veteran was seen by another VA psychiatrist on May 20, 
1998 and that evaluation did show an overall increase in 
psychiatric impairment.  He complained that he needed to get 
back on his medication.  His history was reviewed.  He 
endorsed symptoms including depressed mood, poor sleep, 
indifferent appetite, and some anhedonia.  He had some 
hopelessness and felt he might die of some serious illness in 
the next few years.  He denied current suicidal or homicidal 
ideation.  He remarked of problems with memory.  He described 
acute anxiety/panic attacks, which occurred a few times a 
week, but there was no residual anticipatory anxiety.  The 
veteran had worked for the postal service until 1994 and had 
been on SSA and VA disability since then.  He had few friends 
or social interaction and spent most of his time at home.  On 
mental status examination, the veteran was well groomed, 
adequately nourished, polite, and cooperative.  He was 
emotionally distant and detached during the interview.  His 
speech was fluent.  There was mild psychomotor retardation.  
His mood was depressed and his affect was restricted and 
congruent.  His thought processes were organized.  Thought 
content showed no delusions, auditory or visual 
hallucinations, suicidal or homicidal ideation.  He was 
oriented.  Tests of attention and concentration had correct 
results.  Memory was grossly unimpaired.  Judgment and 
insight were intact.  The impression was a manic depressive 
disorder, severe, recurrent, without psychotic features.  The 
GAF was 45.  

Being emotionally distant and detached during the interview, 
with mild psychomotor retardation, depressed mood and a 
congruent, restrict affect are consistent with the depressed 
mood and anxiety, which are part of the criteria for a 30 
percent rating.  Similarly, the panic attacks, chronic sleep 
impairment, and mild memory loss that the veteran complained 
off would also support a 30 percent evaluation.  The next 
higher rating, 50 percent, required symptoms such as a 
flattened affect.  Here, the veteran's affect was not 
flattened but it was restricted.  His speech was fluent; not 
circumstantial, circumlocutory, or stereotyped.  He did not 
describe recent panic attacks more than once a week.  There 
was no evidence of difficulty in understanding complex 
commands.  Memory was grossly unimpaired.  There was no 
significant impairment of short- or long-term memory; 
judgment; abstract thinking; motivation or mood.  
Nevertheless, the GAF of 45 reflects an opinion as to serious 
difficulty in establishing and maintaining effective work and 
social relationships.  Subsequently dated competent evidence 
is consistent with an increase in overall impairment that, in 
the Board's view, more nearly approximates considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.  

While the impression on May 20, 1998 was manic depressive 
disorder rather than a service-connected anxiety disorder, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
(service-connected) PTSD from any other diagnosed psychiatric 
disorder, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  As such, unless a VA examiner, 
based on his or her review of the record, concludes that some 
of the veteran's psychiatric symptoms are unrelated to the 
veteran's anxiety disorder, those symptoms that cannot be 
distinguished from his service-connected anxiety disorder 
must be considered in the evaluation of this disability.  Id. 
at 182.  Subsequently dated psychiatric records continue to 
reflect various psychiatric diagnoses, to include post-
traumatic stress disorder (PTSD), but such symptoms have not 
been, for the most part distinguished from the veteran's 
anxiety disorder.  It is the Board's judgment that the 
overall psychiatric disability picture for the veteran 
increased from May 20, 1998 forward to a degree that supports 
an increased rating to 50 percent under the former or current 
rating criteria.    

In July 1998, the veteran and his wife testified before a 
decision review officer at the RO.  The veteran told of 
breathing problems during and after service.  He said that he 
had anxiety attacks and had to be taken from work in an 
ambulance twice.  He was dismissed from his job because of 
his condition.  He said he was told he could not work with 
hyperventilation and anxiety attacks.  He described the 
attacks in detail.  He reported that he took medicine to 
control the condition and it made him sleepy.  In addition to 
other information provided, the veteran and his wife 
described the impact of the disability on their home life.  

In October 1998, the veteran was seen by a clinical nurse 
specialist.  He reported that he needed to get back on his 
medication.  He had no refills since June.  He reported 
having anxiety attacks where muscles cramped into visible 
knots on his shoulders.  Other reported symptoms included 
difficulty breathing, forgetfulness, numbness in the nose and 
mouth, and feeling he was going to die.  He reported that the 
attacks occurred 3 to 4 times per week.  He had been unable 
to attend group therapy sessions due to transportation 
problems.  Other symptoms endorsed by the veteran included 
depressed mood, poor sleep, indifferent appetite, and some 
anhedonia.  He felt hopeless and that he would die of some 
serious illness in the next few years.  Currently, the 
veteran was on SSA and VA disability.  He had few friends or 
social interaction and spent most of his time at home.  He 
did some work around the house and helped with the children.  
On mental status examination, he was well groomed, adequately 
nourished, polite and cooperative.  He was emotionally 
distant and detached.  His speech was fluent.  There was mild 
psychomotor retardation.  His mood was depressed and anxious.  
His affect was restricted and congruent.  His thought 
processes were organized, but he had difficulty with memory 
and gave a history of repeating things.  Thought content 
showed no delusions, auditory or visual hallucinations, or 
suicidal or homicidal ideation.  He was oriented.  The 
diagnoses were general anxiety disorder with panic attacks, 
and manic depressive disorder, severe, recurrent, without 
psychotic features.  Memory problems could be secondary to 
manic depressive disorder and anxiety.  

Following the October 1998 psychiatric evaluation, the 
veteran's GAF was estimated at 40.  A GAF from 31 to 40 
indicates some impairment in reality testing or communication 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family and was unable to work).  
See Cathell v. Brown, 5 Vet. App. 539 (1996).  It should be 
noted that VA disability ratings are not based solely on the 
examiner's assessment of disability as reflected by the GAF 
scores, but is based on all the evidence of record.  
38 C.F.R. § 4.126(a) (2005).  Review of the October 1998 VA 
examination shows it to be essentially the same as the 
examination of May 1998.  The objective findings are again 
consistent with a 50 percent rating but no higher.  The 
objective findings do not approximate the criteria for the 70 
percent evaluation.  The memory deficits were not tested or 
confirmed, but even the veteran's allegations would fall 
within the parameters of a 50 percent evaluation and would 
not approximate the criteria for the 70 percent rating.  
38 C.F.R. § 4.7.  

The veteran was scheduled for a medication follow-up and 
treatment assessment in November 1998, but did not report.  
His next contact with VA was in January 2004.  At that time, 
he reported that he had seen a private psychiatrist in 2002.  
In the Board's previous remand, of November 2003, it asked 
the veteran to identify all care givers who treated him since 
January 1998 and to complete releases so VA could obtain 
information from them.  The AMC repeated this request to the 
veteran, in a letter dated in May 2004.  In July 2004, the 
veteran responded to the May 2004 letter with lay statements 
"to support my anxiety disorder this is service related."  
He wrote, "I have no further evidence to send you."  He did 
not identify any medical treatment between November 1998 and 
January 2004.  The lay statements from the veteran's wife and 
friends generally described his symptoms but did not present 
sufficient information to rate the disability.  The Board 
cannot speculate on the basis of the limited information in 
the lay statements.  For this period of over 5 years, from 
November 1998 to January 2004, there is simply no competent 
medical evidence as to the extent of the disability.  There 
is no competent evidence that the disability exceeded the 
criteria for a 50 percent rating.  

When the veteran returned to the clinic, in January 2004, he 
reported that he had been having panic attacks.  He also 
complained of being anxious and unable to keep a job.  
Physical examination was unremarkable.  He did not want to 
see the mental health personnel, because he had somewhere to 
go.  Physical examination in March 2004 was unremarkable.  

The veteran received VA vocation rehabilitation counseling in 
January 2004.  It was determined that he had a serious 
employment handicap and that his service-connected 
disabilities contributed in substantial part to that 
handicap.  The service-connected and non-service-connected 
disabilities raised serious questions as to the veteran's 
capacity to participate in a program of vocational 
rehabilitation and to obtain and maintain suitable 
employment.  In March 2004, a VA counseling psychologist 
informed the veteran that it had been determined that the 
achievement of a vocational goal was not reasonably feasible.  
This report considers the impact of both service-connected 
and non-service-connected disabilities and does not present 
sufficient information to rate the service-connected 
disability.  

The veteran was seen for a mental health examination in May 
2004.  He reported feeling depressed for many years.  He said 
he could not do anything.  He had chronic sleep disturbance, 
sleeping 4 to 5 hours a night.  He reported his appetite was 
good but he ate one meal a day.  He said his energy was low 
during the day.  He could not get up to do anything.  He was 
easily distracted and had problems concentrating.  He 
reported anhedonia.  He had a passive death wish, but no 
active suicidal or homicidal ideation.  He denied visual 
hallucinations but sometimes heard noises, walking in the 
house, or hearing his name being called by his mother.  He 
reported a 10 year history of panic attacks.  He told of 
witnessing 4 people being killed during service.  He had 
intrusive thoughts of his best friend.  He had nightmares for 
years, but this had improved somewhat.  He was hypervigilant.  
He did not like crowds and had problem with irritability and 
trusting other people.  

On the mental status portion of the May 2004 examination, the 
veteran was noted to be well-groomed, well-related, guarded, 
and hypervigilant, with psychomotor retardation.  No abnormal 
movements were noted.  His speech was normal in rate, volume, 
tone and rhythm.  His mood was "so-so."  His affect was 
mood congruent and restricted.  His thought processes were 
coherent and goal directed.  As to thought content, no 
delusional material was elicited.  His sensorium and 
cognition were grossly intact and alert.  He was disoriented 
as to place and person and 2 days off on the time.  
Concentration was impaired.  Attention was fair.  Recent 
memory was impaired, remembering 0/4 objects at 5 minutes, 
and 4/4 with cueing.  He had some abstraction ability with 
similarities.  Proverbs were abstract.  Remote memory was 
impaired.  Intelligence was average.  Insight was limited.  
Judgment was fair.  The diagnoses were panic disorder without 
agoraphobia, PTSD, and major depression, recurrent, moderate.  
The GAF score was 42.  The examiner concluded that the 
veteran had depression, a history of panic attacks, and PTSD, 
and was functioning marginally at home.  He had problems with 
attention, concentration and memory.  

The GAF score assigned on the May 2004 examination is 
consistent with the veteran's various complaints.  Looking to 
the objective findings to rate the disability, the Board 
finds they do not approximate the criteria for a 70 percent 
rating and are usually well within the criteria for a 50 
percent rating.  His affect was congruent to his mood, not 
flattened.  His speech was normal, not circumstantial, 
circumlocutory, or stereotyped.  His concentration and memory 
were impaired, but not to the extent that he had difficulty 
in understanding complex commands, could retain only highly 
learned material, or forgot to complete tasks.  While there 
was some impairment in judgment; impaired abstract thinking; 
disturbances of motivation and mood, these deficits did not 
raise to a level consistent with a 70 percent rating.  

Approximately 2 weeks later, in May 2004, the veteran had a 
visit to the VA mental health clinic.  He complained of 
anhedonia, depressed mood, generalized anxiety disorder 
daily, and panic attacks weekly.  He said he became dizzy and 
passed out.  He asserted that he was unable to work or drive 
a car and was functioning marginally at home.  He had 
financial and relationship problems at home.  He complained 
of problems with attention, concentration and memory.  He 
reported hearing his mother's voice.  On mental status 
examination, he was alert and oriented times three.  He did 
not know the date.  He was guarded and hypervigilant with 
psychomotor retardation.  His speech was slow but otherwise 
normal in rate, rhythm and volume.  His mood and affect were 
depressed.  His attention was fair.  Recent and remote memory  
were impaired.  He had problems with recall.  His 
intelligence was average.  His insight was limited.  His 
judgment was poor.  He was reluctant to speak, irritable and 
less than cooperative with the interview.  His affect changed 
and brightened when talking of positive military experiences.  
The assessment was depressed, generalized anxiety disorder.  
There was no comment as to the GAF or the extent of the 
disability.  Comparing these findings with the rating 
criteria, set forth above, the veteran's psychiatric 
manifestation continue to be within the parameters for the 
higher 50 percent rating but they do not approximate the 
criteria for a 70 percent rating.  

The report of a July 2004 VA psychology consultation shows 
the veteran had extensive complaints, including becoming 
confused in familiar surroundings and becoming lost 
frequently while driving.  The examiner noted that the 
veteran had no problems in driving to the VA himself and he 
was able to find the examiner's office.  His dress and 
grooming standards were marginal and he had bad breath and 
poor dental care.  He was noted to be very unusual in 
presentation where he would almost writhe when he had to do 
any in depth recall or other mental function.  He denied 
being in pain.  He seemed very distractible and offered very 
little verbal interaction beyond direct questions.  Most of 
his responses were in one or two words.  He did not appear to 
be a reliable historian.  His mood was markedly dysphoric 
with a very constricted affective expression.  He did not 
smile or show other changes to his emotional presentation.  
There was no evidence of hallucinations, delusions or 
illusions.  Thought processing was marginally goal directed.  
His efforts on tests was variable.  The examiner had the 
distinct impression of an overly dramatic flair and 
embellishment of his cognitive difficulties.  

The tests showed variable alertness, but the veteran was 
fully oriented in all spheres.  He showed an atypical 
response style of missing simple items, but yet completing 
more complex tasks on others.  His memory scales showed very 
severe impairment in both verbal and nonverbal memory 
functions.  That was because he essentially stated that he 
could not remember anything.  Testing was then terminated 
because of lack of getting any further useful information 
from him.  The assessment was that the veteran's cognitive 
testing performance was erratic and invalid.  (Emphasis 
added.)  There was so much personality and psychiatric 
overlay to his mental presentation that it masked what his 
real abilities were.  The examiner found nothing in his 
medical background that would realistically justify his 
strange mental presentation other than psychiatric problems.  

The Board notes the symptomatology displayed by the veteran 
on the occasion of this testing; however, the medical 
professional who was there had the distinct impression that 
the veteran was embellishing his cognitive difficulties.  
Thus, the veteran's complaints and behavior are not reliable 
indicators of the extent of his disability.  These test 
results were simply invalid and do not support a rating in 
excess of 50 percent.  

The veteran was given a VA mental health psychological 
assessment on November 20, 2004.  The veteran's presentation 
was consistent with previous notes that document him as a 
poor historian.  His affect was blunted, with a long latency 
response.  There was a paucity of eye contact and spontaneous 
verbalization.  He was visibly drowsy during the evaluation 
and at one point appeared to drift off to sleep.  He 
demonstrated marked psychomotor retardation.  He was not 
oriented to time or situation.  He was unable to answer 
simple questions.  A friend brought him to the examination 
and stayed to answer some questions.  He said the veteran had 
difficulty with memory, ability to complete activities of 
daily living, and mood.  He just sat alone all day.  The 
veteran, himself, was unable to describe his mood.  He first 
stated that he was depressed every day and then, later, that 
he was happy every day.  When the friend was asked to leave 
the room, the veteran asked if the evaluation could be 
stopped.  It was.  The examiner was not able to evaluate the 
veteran based on the limited information obtained before the 
examination was stopped.  Consequently, this report does not 
support a rating in excess of 50 percent.  

VA clinical notes continued to follow the veteran.  In July 
2005, he rated his mood as 9/10 compared to 5/10 on his 
previous visit.  His affect was not congruent and was fairly 
restricted.  He reported no complaints.  He was sleeping 
well.  He demonstrated a paucity of speech, stating, "I 
don't know," in response to questions asked.  The assessment 
was euthymic affect incongruent.  

In November 2005, the psychologist who had attempted to 
examine the veteran in November 2004 reviewed his claims 
folder.  It was noted that the veteran's correspondence and 
phone calls to VA were generally linear, coherent and goal 
directed, which was not consistent with his mental status as 
he presented in November 2004.  In summary, the claims 
folder, including lay witness statements, as well as the 
previous incomplete evaluation of November 2004, documented 
the presence of what appeared to be appreciable occupational 
and social impairment.  The examiner was unable to say how 
much of the current functional impairment was due to the 
service-connected neurosis and generalized anxiety disorder 
with anxiety attacks.  The increased rating to 50 percent 
contemplates significant impairment.  At this stage the 
preponderance of the evidence continues to be against a 
rating in excess of 50 percent.

The psychologist was able to completely examine the veteran 
on January 19, 2006.  The claims folder was reviewed.   The 
veteran's medical history was discussed.  Psychological 
testing was done.  One test was interpreted as indicating 
difficulties with cognitive impairment.  The veteran 
demonstrated difficulties with attention and initiation.  
There were significant difficulties with immediate recall and 
short term memory.  Attention, construction and 
conceptualization scores were within normal limits.  On one 
test, his memory performance was below the first percentile, 
suggesting severe impairment in short-term memory.  
Initiation scores were also at the first percentile, 
suggesting marked impairment.  He was not noted to have any 
significant visual spatial difficulties or problems with 
reproduction of simple shapes.  On his personality profile, 
as was indicated on an earlier evaluation, it was reported 
that it might be invalid due to over reporting symptoms.  It 
was also likely that the profile indicated rather severe and 
chronic psychopathology suggestive of psychosis.  On a test 
designed to assess exaggeration of memory impairment and 
cognitive malingering, the veteran's performance was below 
expectations, suggesting that his memory difficulties may be 
affected by decreased motivation and effort, although the 
decreased effort was not necessarily intentional.  The 
examiner commented that given his current level of severe and 
chronic depressed mood, accompanied by psychotic features, 
interpretation of his current memory performance as 
malingering should be avoided.  

When asked his chief complaint, the veteran said he could not 
remember anything and was worthless to his family.  His wife 
reported that he was unable to accomplish the majority of 
activities of daily living without assistance.  He required 
assistance bathing, getting out of bed, getting clean 
clothes, and getting a meal.  He did not drive.  He appeared 
to have very little self-initiation.  He did not appear to be 
able to manage funds independently.  Functionally, the 
veteran appeared to be experiencing significant chronic 
impairment in social and occupational functioning.  The 
examiner commented that while it was difficult to say without 
resorting to speculation, the impact of his previously 
diagnosed generalized anxiety disorder on his current 
functional impairment, given the significant presence of 
depression and psychotic features, it was as likely as not 
that the veteran might continue to experience anxiety.  Given 
the veteran's significant presentation of depressed mood with 
psychotic features, which appeared to be relatively long-
standing in nature and consistent from provider to provider, 
the veteran's prognosis for on-going improvement was very 
guarded.  

On mental status examination, the veteran's personal hygiene 
was noted to be generally good, although his wife stated that 
she assisted him with dressing and getting clean clothes.  
The veteran appeared mildly drowsy.  He was not oriented as 
to time.  He did not appear to be cognitively intact and 
demonstrated significant difficulties with initial attention, 
short-term memory, initiation, spontaneous speech and 
abstract reasoning.  Eye contact was poor.  There was a 
general paucity of spontaneous speech.  He described his 
current mood as not too good.  His affect was extremely flat 
and restricted.  He endorsed current suicidal thoughts with a 
plan.  Insight and judgment appeared to be very poor.  The 
diagnoses were major depressive disorder, severe, recurrent, 
with psychotic features, and generalized anxiety disorder by 
history.  The GAF score was 20.  

A GAF from 11 to 20 indicates some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) OR occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) OR gross impairment in communication (e.g., largely 
incoherent or mute).  

In conclusion, the examiner believed the veteran currently 
demonstrated significant risk of self-harm to himself.  The 
examiner felt that it was as likely as not that the veteran's 
generalized anxiety disorder symptoms were being masked by 
his current severe and chronic symptoms of major depressive 
disorder with psychotic features.  It was the examiner's 
opinion that the veteran would not be able to obtain or 
maintain gainful employment at any point in the near future.  
It was commented that the symptoms he presented that day 
appeared to be chronic in nature and were well documented by 
previous providers.  He also demonstrated significant 
cognitive problems, which might or might not be related to 
his depression.  

The psychological examination results, to include the low GAF 
score and the impression of unemployability, arguably support 
a 100 percent schedular rating effective from the date of 
that evaluation, January 19, 2006.  However, an assessment 
shortly thereafter indicated dramatic improvement.  
Specifically, the examiner was so concerned by the suicidal 
ideation that, following the January 2006 interview, he 
walked the veteran over for hospitalization.  The veteran was 
admitted in January 2006 and hospitalized for approximately 5 
days.  Diagnoses were depression, not otherwise specified, 
rule out major depressive disorder, recurrent with psychotic 
features.  The GAF was considered to be 30 on admission and 
50 on release just 5 days later.  During the veteran's 
hospitalization, medication was added for better control of 
his major depressive disorder.  His paranoia, auditory 
hallucinations and suicidal ideation went away by day 2.  His 
symptoms changed rapidly when interviewed by the psychiatric 
resident and attending physician and then by a social worker.  
There was a question of whether the veteran was looking for 
secondary gain as the symptoms started at the compensation 
examination interview with no prior history of psychotic 
symptoms.  The veteran was very cooperative and sociable with 
unit staff as well as his peers throughout his hospital stay.  
Arrangements were made for follow-up care.  The veteran was 
informed of his diagnosis and treatment plan and his level of 
understanding was good.  At the time of discharge, he was 
considered to be medically and psychiatrically stable.  It 
was further noted that the veteran was also considered to be 
competent to handle funds.  He could return to pre-hospital 
activities and/or employment upon discharge.  He denied 
suicidal or homicidal ideation.  

The change during the hospitalization was dramatic, with the 
veteran going from a GAF of 20 to 50 in a few days.  The 
veteran's psychotic symptoms evaporated and he became 
cooperative and sociable with unit staff as well as his peers 
for the remainder of his hospital stay.  The change was so 
rapid that it was noted in the hospital summary that there 
was a question of whether the veteran was looking for 
secondary gain as the symptoms started at the compensation 
examination interview with no prior history of psychotic 
symptoms.  Such an assessment was recorded prior to the 
January 2006 evaluation.  The Board finds that while there 
may have been some brief increases in the veteran's symptoms, 
the overall disability picture, as presented by a 
preponderance of the competent medical evidence, has remained 
consistent with a rating of no more than 50 percent.  In 
reaching this conclusion, the Board has considered the issues 
raised by the Court in Fenderson and whether staged ratings 
should be assigned.  We conclude that the service-connected 
psychiatric disability increased in severity as of the May 
20, 1998 examination, to a degree that supports a 50 percent 
rating, but it otherwise has had either minor variations or 
acute changes that were quite transitory in nature; it has 
not changed so significantly that a rating in excess of 50 
percent would be warranted at any point.  

In summary, the Board finds that prior to May 20, 1998, the 
veteran's service-connected anxiety disorder did not produce 
more than moderately large or definite industrial impairment.  
As of May 20, 1998, the veteran's service-connected 
psychiatric disorder has been manifested by considerable 
social and industrial impairment and occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as  flattened affect, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short-of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Since May 20, 1998, the veteran's 
service-connected psychiatric disorder has not been 
productive of symptomatology that more nearly approximates 
severe social and industrial impairment or occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

Thus the evidence supports a partial grant of the benefit 
sought.  As the preponderance of the evidence is against the 
veteran's claim for a higher rating, the benefit of the doubt 
doctrine is not applicable to this aspect of his appeal.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  



Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected psychiatric disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

A Total Disability Rating Based on Individual Unemployability 
(TDIU)

The veteran's September 1995 application for TDIU shows he 
was born in February 1955, which makes him 51 years old.  He 
completed high school and last worked for the postal service 
from 1986 to 1995.  His primary service-connected disability 
is his service-connected psychiatric disability, which, as 
discussed above, is, as the result of this decision, 50 
percent disabling since May 20, 1998.  His other service-
connected disabilities are residuals of frostbite of the 
feet, rated as 10 percent disabling and residuals of an 
injury to the left testicle, rated as non-compensable, for a 
combined rating of 60 percent for his service-connected 
disabilities.  

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, at 529.  

The veteran's combined 60 percent rating for his service-
connected disabilities does not meet the percentage 
requirements for consideration of a TDIU rating on a 
schedular basis under 38 C.F.R. § 4.16(a).  While there is a 
disability rated more than 40 percent, there is not 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Moreover, in the instant 
case the Board sees no exceptional or unusual circumstances 
that would warrant referral of the case to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.  In this regard, the weight of the 
evidence is against the veteran's claim that his service- 
connected disabilities preclude him from securing or 
following substantially gainful employment.  

The Board realizes that SSA has found the veteran to be 
disabled.  However, review of the decision shows that its 
rests, in significant part, upon a pulmonary disability, 
which further testing demonstrated that the veteran does not 
have.  See the discussion of service connection for a lung 
disease above.  Moreover, the criteria utilized by VA and the 
SSA in determining entitlement to disability benefits are not 
same and that a determination by SSA is not binding upon VA.  
See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Law requires VA to make an independent analysis and 
determination.  In this case, the preponderance of the 
evidence shows that the service-connected disabilities are no 
more than 60 percent disabling and they would not prevent the 
veteran from engaging in substantially gainful employment 
consistent with his age and education.   












ORDER

Service connection for a lung disease is denied.  

A disability rating in excess of 30 percent for an anxiety 
disorder prior to May 20, 1998 is denied.  

A disability rating of 50 percent for an anxiety disorder 
from May 20, 1998, but no higher than 50 percent, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

A TDIU rating is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


